Citation Nr: 1545106	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-23 197	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


REMAND

The Veteran contends that he is entitled to a TDIU because his service-connected post-traumatic stress disorder (PTSD), residuals of a fragment wound, right thigh, right superficial medial femoral nerve with sensory deficit; varicose veins of the right lower extremity; and scars on his left thigh render him unable to work.  For the reasons that follow, the Board finds that a remand is warranted. 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's occupation as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran is currently in receipt of service connection for residuals of a fragment wound right thigh transecting femoral artery with vein graft from left thigh with traumatic neuropathy sciatic/posterior tibial nerve at the mid-right posterior thigh level (40 percent disabling); PTSD (30 percent disabling); transaction of right superficial medial femoral nerve with sensory deficit (20 percent disabling); varicose veins, right lower extremity (10 percent disabling); and scars, left thigh (70 percent disabling).  His combined ratings for these disabilities is 70 percent.  Consequently, the Veteran is eligible for TDIU on a schedular basis.  

A review of the facts reveals the following: in June 2008, the Veteran submitted an application for unemployment.  On the form, he stated that he retired from the post office after 23 years due to his PTSD.  At the time of his retirement, he was earning $42,000 annually.  On the same form, the Veteran stated he had completed two years of college. 

In August 2008, the Veteran underwent a VA compensation examination.  He informed the examiner that he had he retired in June 2007 from his job as a Post-Office worker because he needed to care for his wife at home.  At the time, the Veteran stated that he wanted to take computer classes so he could find a job without much walking or standing.  The mental health examiner concluded the Veteran would not be able to work in situations where he was in contact with many people, due to his service-connected PTSD.  The Veteran was capable, however, of working in a solitary-type job that included little or no personal contact. 

A different examiner concluded the Veteran was incapable of obtaining employment which forced him to walk greater than 50 yards or to stand for more than one hour.  The examiner based this conclusion on the Veteran's ability, in the past, to sort mail and perform household chores. 

In March 2013, the Veteran underwent a multi-faceted employment examination.  Throughout the examination, the Veteran contended he was able to work part-time.  He informed the examiners he retired from the Post Office in 2007 due to changes in staffing and work locations.  He carried mail up until 2005-when his right leg became so weak he was unable to deliver the mail-at which point he switched to a job sorting mail.  The mental health examiner concluded the Veteran's PTSD had significantly improved since his 2008 examination, as the Veteran reported maintaining friendships, close relationships, and believed that he was able to begin part-time work.  The examiner concluded his PTSD would not affect the Veteran's abilities to secure and maintain substantially gainful employment. 

The primary care examiner concluded the Veteran's physical deficiencies prevented him from sustained physical work, yet the Veteran would be capable of mildly active physical work, if the work was intermittent.  

The Veteran's hip and thigh examiner concluded that the Veteran's right lower extremity deficits prevented him from active physical work and most light physical work, unless it minimized the role of his right lower extremity.  This examiner, however, concluded the Veteran was capable of purely sedentary work.

A careful review of the evidence reveals the Veteran has not yet completed a social and industrial survey, and that, although he submitted a claim for unemployment in 2008, he does not currently contend that he is unable to work due to his service-connected disabilities.  Given the conflicting evidence regarding the Veteran's employment information, the Board at this time cannot make a determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation as the result of his service-connected disabilities.  A remand is therefore warranted to clarify the matter.  

REMAND

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA social and industrial survey by appropriate personnel.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

2.  Then, undertake any additional development deemed necessary.  For example, the AOJ should consider whether to contact the appropriate Federal Agency to determine the Veteran's earnings since the date of claim and whether additional medical examination, such as another PTSD examination or opinion, is necessary.

3.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


